Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2699 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 

DETAILED ACTION
2.         This is the initial Office Action based on the application filed on October 06, 2020.  The Examiner acknowledges the following:
3.	Claims 18 – 21 were amended.
4.	Claims 1 – 17 were previously allowed and they remain the same as before.
5.	The drawings filed on 03/26/2020 are accepted by the Examiner.
6.	 Current claims 1 – 21 are pending and they are being considered for examination.


Claim Interpretation - 35 USC § 112f
7.	Claims 1, 8, 19 and 20 include the term “unit”. However, they are not interpreted under 35 U.S.C. 112f since as disclosed in the specification, it is shown in Fig 1A and 1B image capturing unit (Fig 1A, Fig 2, camera 110 (See [0022; 0028; 0031; 0032]); control unit (Fig 2, 111 in camera 110, 121 in  setting client 120, 131 in the cloud server and 141 in the user client. See [0032; 0033; 0034; 0036]); communication unit (Fig 2, 115 for camera, 126 for setting client, 135 in the cloud server and 146 in the user client as disclosed (See [0033]); driving range unit (Fig 2, image capturing unit 113 drives the camera for a range in pan and tilt operation. See [0032]) and they represent a physical structure of the system with hardware and software as disclosed in the printed publication of the current application US 2020/0322537 A1 of October 08, 2020.

Allowable Subject Matter
8.	Claims 1 – 21 are allowed.
9.	The following is an examiner’s statement of reasons for allowance: The prior art of record teaches
A monitoring camera apparatus (Kozakura – US 2012/0092496 A1) comprising a processing unit configured to process a video image input by an imaging unit; an upload control unit configured to upload the video image processed by the processing unit to a server via a network; a setting unit configured to set a parameter for the imaging unit to perform imaging or a processing parameter for the processing unit to process the video image; and a transmission control unit configured to stop uploading of the processed 
Even though Kozakura, Honjo, Utoh and Iwasaki teach a surveillance camera system connected to a server and a communication unit controlled by a control unit as to limit the communication with a partner apparatus via network and an information processing apparatus that connects to a cloud server in response to a user instruction and it displays a screen wherein the user can input his/her instructions for connecting the information processing apparatus to the cloud server, it fails to teach or to fairly suggest the combination of limitations as disclosed in the independent claims 1, 8, 14, 15, 16, 17, 18, 19, 20 and 21 of the instant application as it follows bellow. It fails to teach an image capturing apparatus of claim 1, wherein a control unit that determines whether a predetermined setting has been made on the image capturing apparatus, upon receiving, from the client apparatus via the local network, a connection request for connecting the image capturing apparatus and the cloud server via Internet, wherein the predetermined setting includes at least one of: a setting of a mask function for masking at least a part of an image captured by the image capturing unit; and a setting of a limiting function for limiting a driving range of a driving unit that can drive the image capturing unit in a pan direction or a tilt direction, and the control unit, upon determining that the predetermined setting has been made, controls the communication unit to connect to the cloud server via Internet, according to the connection request, and upon determining that the predetermined setting has not been made, controls the communication unit to connect to the cloud server via Internet according to the connection request, after the predetermined setting has been made or after having received a further instruction for connecting the 
In regards to claim 1, Kozakura combined with Honjo, Utoh  and Iwasaki fails to explicitly disclose “An image capturing apparatus, comprising: an image capturing unit; a communication unit configured to be communicable with a cloud server via at least Internet and with a client apparatus via a local network; and a control unit configured to control communication by the communication unit, wherein the control unit determines whether a predetermined setting has been made on the image capturing apparatus, upon receiving, from the client apparatus via the local network, a connection request for connecting the image capturing apparatus and the cloud server via Internet, wherein the predetermined setting includes at least one of: a setting of a mask function for masking at least a part of an image captured by the image capturing unit; and a setting of a limiting function for limiting a driving range of a driving unit that can drive the image capturing unit in a pan direction or a tilt direction, and the control unit, upon determining that the predetermined setting has been made, controls the communication unit to connect to the cloud server via Internet, according to the connection request, and upon determining that the predetermined setting has not been made, controls the communication unit to connect to the cloud server via Internet according to the connection request, after the predetermined setting has been made or after having received a further instruction for connecting the image capturing apparatus and the cloud server via Internet”. Therefore, as discussed above, claim 1 is allowable over the prior art of record.
Regarding claims 2 – 7: claims 2 –  7  depend directly or indirectly to claim 1 and they require the same limitations as claim 1 and which are not taught by the prior art of record. Claims 2 – 7 recite additional limitations which are not taught by the prior art of record as well. Therefore, claims 2 – 7 are allowable over the prior art of record for the same reasons as claim 1.
In regards to claim 8, Kozakura combined with Honjo, Utoh and Iwasaki fails to explicitly disclose “A client apparatus comprising: a communication unit configured to be communicable with an image capturing apparatus via a local network and with a cloud server via Internet; and a control unit configured to control communication by the communication unit, wherein the control unit performs a process for causing a display unit to display a screen for determining whether to connect the image capturing apparatus and the cloud server via Internet, after an instruction has been issued by a user to connect the image capturing apparatus and the cloud server via Internet, in a case where a predetermined setting has not been made to the image capturing apparatus, wherein the predetermined setting includes at least one of: a setting of a mask function for masking at least a part of an image captured by the image capturing unit; and a setting of a limiting function for limiting a driving range of a driving unit that can drive the image capturing unit in a pan direction or a tilt direction, and the control unit causing, in a case where the instruction for connecting the image capturing apparatus and the cloud server via Internet is provided on the screen, a further instruction for connecting the image capturing apparatus and the cloud server via Internet to be transmitted from the communication unit to the image capturing apparatus”. Therefore, as discussed above, claim 8 is allowable over the prior art of record.
Regarding claims 9 – 13: claims 9 – 13  depend directly or indirectly to claim 8 and they require the same limitations as claim 8 and which are not taught by the prior art of record. Claims  9 – 13 recite additional limitations which are not taught by the prior art of record as well. Therefore, claims 9 – 13 are allowable over the prior art of record for the same reasons as claim 8.
In regards to claims 14 and 16,  Kozakura combined with Honjo, Utoh and Iwasaki fails to explicitly teach a method for controlling the image capturing apparatus of claim 1 or a non-transitory computer-readable storing medium having the instructions of method of claim 14 as to operate the image capturing apparatus of claim 1. On the other hand, 
In regards to claims 15 and 17, Kozakura combined with Honjo, Utoh and Iwasaki fails to explicitly teach a method for controlling the client apparatus of claim 8 or a non-transitory computer-readable storing medium having the instructions of method of claim 15 as to operate the client apparatus of claim 8. On the other hand, claims 15 and 17 include similar limitations as disclosed in claim 8 and which are allowable over the prior art of record. Therefore, claims 15 and 17 are allowable for the same reasons as claim 8.
In regards to claim 18, Kozakura combined with Honjo, Utoh and Iwasaki fails to explicitly disclose “An image capturing apparatus, comprising: an image capturing unit; a communication unit configured to be communicable with a cloud server via at least an Internet and with a client apparatus via a local network; and a control unit configured to control communication by the communication unit, wherein the control unit determines whether a predetermined setting has been made on the image capturing apparatus, when receiving, from the client apparatus via the local network, a request for setting a connection destination for the image capturing apparatus to connect  the cloud server via the Internet, wherein the predetermined setting includes at least one of: a setting of a mask function for masking at least a part of an image captured by the image capturing unit; and a setting of a limiting function for limiting a driving range of a driving unit that can drive the image capturing unit in a pan direction or a tilt direction, and the control unit, in response to determining that the predetermined setting has been made, controls the communication unit to connect the cloud server of the connection destination via the internet according to the request, and in response to determining that the predetermined setting has not been made, controls the communication unit not to connect to the cloud server of the connection destination via the Internet according to the request and to transmit the determination result to the client apparatus”. Therefore, as discussed above, claim 18 is allowable over the prior art of record.
In regards to claim 19, Kozakura combined with Honjo, Utoh and Iwasaki fails to explicitly disclose “A client apparatus comprising: a communication unit configured to be communicable with an image capturing apparatus having an image capturing unit via a local network, wherein the image capturing apparatus is communicable with a cloud server via an Internet; and a control unit configured to control communication by the communication unit, wherein the control unit controls the communication unit: to transmit, to the image capturing apparatus, a request for setting a connection destination for the image capturing apparatus to connect with the cloud server via the Internet and, in response to predetermined setting has been made to the image capturing apparatus”. Therefore, as discussed above, claim 19 is allowable over the prior art of record.
In regards to claim 20, Kozakura combined with Honjo, Utoh and Iwasaki fails to explicitly teach a method for controlling the image capturing apparatus of claim 18. On the other hand, claim 20 includes similar limitations as disclosed in claim 18 and which are allowable over the prior art of record. Therefore, claim 20 is allowable for the same reasons as claim 18.
In regards to claim 21, Kozakura combined with Honjo, Utoh and Iwasaki fails to explicitly teach a method for controlling the client apparatus of claim 19. On the other hand, claim 21 includes similar limitations as disclosed in claim 19 and which are allowable over the prior art of record. Therefore, claim 21 is allowable for the same reasons as claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. S. Nakata, US 2018/0013958 A1 – it teaches an image capturing apparatus comprising: a setting unit configured to set a range of a restricted area where browsing is restricted in an image captured by an image capturing unit that captures an image formed 
2. M. Kozakura, US 10,055,956,B2 – it teaches a monitoring camera apparatus comprising: at least one memory; at least one processor which is connected to the at least one memory, the at least one processor configured to: upload a video captured by the monitoring camera to a server via a network; obtain a plurality of images from a video captured by the monitoring camera for generating a panoramic image by compositing the plurality of images based on a request from a privileged client apparatus; and stop uploading of the video in accordance with the request while the plurality of images is obtained for generating the panoramic image, wherein at least one processor makes a privacy mask on a video to restrict a view of a part of the image in the video.
3. T. Yanagisawa, US 10,455,145 B2 – it teaches a control apparatus comprising: a display control unit configured to display an image shot by a camera on a display unit: an accepting unit configured to accept designation of a region in the image displayed on the display unit; and a control unit configured to perform control so as to move an image capturing direction of the camera in a direction corresponding to an edge of the image if the region is moved to a position corresponding to the edge of the image in accordance with a user instruction, and coordinates for designating the region exist in a predetermined range including the edge, and configured not to perform control so as to move the image 

Contact
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on 6:00AM - 10PM, M-F, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARLY S CAMARGO/Primary Examiner , Art Unit 2697